Citation Nr: 1013814	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for polyarthralgia, as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend 




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1990 to June 
1990 and from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The record reveals that the Veteran's claim of entitlement to 
service connection for polyarthralgia was remanded by the 
Board in August 2007 to provide a VA examination.  The 
Veteran's claim was then returned to the Board and denied in 
an August 2008 Board decision.  The Veteran appealed the 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In September 2009, the Court issued an order 
vacating the August 2008 decision and remanding the issue for 
readjudication consistent with the parties' Joint Motion for 
Remand.  The case has now been returned to the Board for 
review.  

The Veteran participated in a video conference hearing with 
the undersigned in February 2007.  A transcript of that 
proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Upon review of the Joint Motion for Remand, the Board finds 
that the Veteran's claim must be remanded to the AMC/RO for 
additional development.

In the Joint Motion for Remand, the parties indicated that a 
remand was necessary as the Board did not ensure compliance 
with its August 2007 remand.  The parties noted that in 
Stegall v. West, 11 Vet. App. 268 (1998), the Court stated 
that the Board is obligated by law to ensure that the RO 
complies with its directives and compliance is neither 
optional nor discretionary.   In the August 2007 remand, the 
Board directed the RO to afford the Veteran a VA examination 
with respect to her claim of service connection for 
polyarthralgia.  The Board determined that a remand was 
necessary because the record contained conflicting medical 
evidence as to whether the Veteran had a current diagnosis of 
polyarthralgia.  In this respect, the medical evidence 
contained diagnoses of polyarthralgia in a June 2003 private 
treatment record and an April 2004 VA examination report 
noted that the Veteran had polyarthralgia due to degenerative 
joint disease.  However, the private treatment records also 
included radiographically normal studies of the hands and a 
February 2007 opinion from Dr. J.H. noting that there was no 
evidence of a definitive arthritic condition.  In the remand 
directive, the examiner was requested to determine whether 
the Veteran had polyarthralgia and to address any opposing 
evidence in the record.  The examiner was also requested to 
provide a rationale for the opinion provided.  Upon remand, 
the RO scheduled the Veteran for a VA examination.  In the 
October 2007 VA examination report, the examiner opined that 
the Veteran's polyarthralgia was less likely as not (less 
than 50/50 probability) caused by or a result of active 
military service during the Gulf War era.  The examiner noted 
that the rationale for the opinion given was on review of the 
claims file and current examination and history.  

In the Joint motion for Remand, the parties indicated that 
the October 2007 VA examiner's opinion did not address the 
August 2007 remand directives.  See Stegall, supra.  In 
particular, the parties explained that the October 2007 VA 
examination report did not provide a full and complete 
opinion that fully discussed the nature and etiology of the 
Veteran's polyarthralgia and the opinion failed to address 
the conflicting diagnoses that led the Board to remand the 
claim.  Furthermore, the examiner did not provide a complete 
rationale for the provided opinion.  Therefore, the parties 
stated that the issue must be remanded to obtain a new VA 
examination to determine the nature and relationship between 
the Veteran's polyarthralgia and service, to include whether 
polyarthralgia is a diagnosis within the meaning of 38 C.F.R. 
§ 3.317.  Therefore, the Board finds that a remand is 
necessary to comply with the Court's order and that the 
Veteran should be provided a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his or her written report that 
such a review was conducted.    Following 
a thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the Veteran's joint 
pain is attributable to a specific disease 
entity, to include polyarthralgia.  The 
examiner must reconcile the conflicting 
medical evidence of record as explained 
above.  

b) If the Veteran is diagnosed with 
polyarthralgia or if the Veteran suffers 
from any signs or symptoms that are not 
determined to be associated with a known 
clinical diagnosis, the examiner should 
indicate whether the polyarthralgia or any 
other condition meets the regulatory 
definition of either an undiagnosed 
illness or a medically unexplained chronic 
multi symptom illness.  38 C.F.R. § 3.317.  

c)  If the examiner determines that the 
Veteran has a current disability that is 
not an undiagnosed illness or a medically 
unexplained chronic multi symptom illness, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that the disability is related to the 
Veteran's active service.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
complete and detailed rationale for every 
opinion provided.  

2.  Thereafter, the RO should readjudicate 
the Veteran's claim in light of the 
additional evidence obtained.  If the 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be provided a SSOC, which includes a 
summary of additional evidence submitted, 
and any additional applicable laws and 
regulations.  Thereafter, the Veteran and 
her representative should be given the 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


